                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

UNITED STATES OF AMERICA            *

vs.                                 *
                                              CASE NO. 4:13-CR-24 (CDL)
LORENZO HICKSON,                    *

      Defendant.                    *


                                O R D E R

      After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

April 29, 2021 is hereby approved, adopted, and made the Order of

the Court.

      The Court considered Defendant’s objections to the Report and

Recommendation and finds that they lack merit.

      IT IS SO ORDERED, this 30th day of June, 2021.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA
